Fahey, J.
(dissenting). I respectfully dissent. In my view, the record of the February 15, 2011 proceeding reflects that the People stipulated that the court may resentence defendant without imposing a period of postrelease supervision pursuant to Penal Law § 70.85 (see People v Swanston, 277 AD2d 600, 602 [2000], lv denied 96 NY2d 739 [2001]; see also CPLR 2104; CPL 60.10). I would therefore reverse the resentence and remit the matter to County Court for further resentencing. Present— Centra, J.B, Fahey, Lindley, Sconiers and Martoche, JJ.